Citation Nr: 1820736	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  09-50 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for mild spondyloarthropathy, disc bulge at L5-S1, mild canal stenosis, and mild disc desiccation.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, to include on an extraschedular basis, prior to November 11, 2013.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran had service with the Virginia Army National Guard from January 1979 to January 1989 and from August 1989 to August 2003.  During that service, he served on active duty from February 15, 1979 to May 11, 1979 and had a confirmed period of inactive duty training from March 1 to 3, 1985.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, VA.

In April 2014, the Board remanded the issue of entitlement to service connection for a low back disability to the agency of original jurisdiction (AOJ) for additional development.  At that time, the Board also denied entitlement to a TDIU.  After completing the requested actions, the AOJ readjudicated the service connection claim in a June 2014 supplemental statement of the case (SSOC) and returned the appeal to the Board.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2015 Memorandum Decision, the Court vacated the April 2014 Board decision denying entitlement to a TDIU, and remanded the claim on appeal to the Board.

In March 2016, the Board granted entitlement to a TDIU, effective January 1, 2016, and remanded to the AOJ the issues of entitlement to service connection for a low back disability and entitlement to a TDIU on an extraschedular basis prior to November 11, 2013.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




REMAND

The Veteran seeks entitlement to service connection for a low back disability, to include as secondary to altered gait associated with his service-connected right and left knee disabilities.  He also seeks entitlement to a TDIU, to include on an extraschedular basis, prior to November 11, 2013.

In March 2016, the Board directed the AOJ, in part, to request verification of the Veteran's dates of service, to include any periods of active duty training (ACDUTRA) and inactive duty training (INACDUTRA).  The Board instructed the AOJ to prepare a summary of such dates and to fully document all efforts made in attempting to verify those dates.  For clarity, the Board notes that because the Veteran obtained the status of a veteran based on his prior active duty service in 1979, his subsequent dates of ACDUTRA and/or INACDUTRA service, if any, may have a bearing on whether he was presumed sound at entrance to any such periods of ACDUTRA or INACDUTRA service.  38 U.S.C.A. § 101(2), (24) (2012).  In turn, the possibility exists that he either injured his back, or aggravated a preexisting back disability, during such service.  

Unfortunately, a review of the claims file reflects that the AOJ obtained the Veteran's service personnel records from his National Guard service, but did not make any findings as to whether those records documented any periods of ACDUTRA or INACDUTRA service.  The Board recognizes that the service personnel records obtained include an Army National Guard Retirement Points History Statement, listing various categories of points earned, including active duty (AD) and inactive duty training (IDT) points.  However, the records do not include any specific dates of ACDUTRA or INACDUTRA service beyond the period from March 1 to 3, 1983.  Consequently, the Board must remand the appeal to the AOJ for compliance with the prior Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon a claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

Also, because the issue of a TDIU prior to November 11, 2013, including on an extraschedular basis, is dependent on the outcome of the service connection claim, it is inextricably intertwined with the issue being remanded and must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  To the extent possible, identify all periods of ACDUTRA and INACDUTRA during the Veteran's National Guard service from January 1979 to January 1989 and from August 1989 to August 2003 based on a review of his service personnel records and any additional development deemed warranted.  Prepare a summary of those dates in a memorandum to the Veteran's claims file.  The AOJ must fully document all efforts made to verify any ACDUTRA and INACDUTRA service.

2.  After completing the requested actions, and any additional notification and/or development warranted by the record, readjudicate the service connection and TDIU claims on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his attorney the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




